Motion for stay pending appeal denied, upon condition that plaintiff’s attorneys within two days stipulate that the fifty dollars imposed as terms may be paid without prejudice to the pending appeal and will be returned in case upon the appeal it is determined that such payment was improperly imposed as terms for permitting the examination to proceed. In case such stipulation is not given, the motion for stay is granted. Defendant is allowed until May twenty-fourth to make the payment. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.